DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one expansion chamber” in line 7. Claim 1 further recites “said expansion chamber” in lines 13 and 15. It is unclear if the “said expansion chamber” is the same as the “at least one expansion chamber”. For the purpose of examination, the examiner has interpreted it to mean they are the same.
Claims 3, 6, and 12 recite similar limitation of “said expansion chamber” in lines 2, 1, and 2, respectively. For the purpose of examination, the examiner has interpreted it to mean they are the same as “the at least one expansion chamber” in each instance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaperkotter et al. (US 2021/0252609, “Schaperkotter”).
Regarding claim 1, Schaperkotter discloses a jig system (Figs. 1a, 1b, and 1c) with hydraulic expansion clamp mechanism (1) for clamping a work piece, comprising a plate that is manufactured integrally as one piece using three-dimensional printing; 
In the first embodiment (Figs. 1a-1c), Schaperkotter is silent about “an inlet that is fluidly connected to a hydraulic source that supplies pressurized fluid, and a passage that is fluidly connected to the inlet and said expansion chamber; wherein when pressurized fluid is supplied into the passage from the inlet, said expansion chamber is caused to expand and move said surrounding wall inwardly into contact with the work piece.”
Schaperkotter discloses in a second embodiment (Figs. 2a-2b), the hydraulic expansion chuck (1) includes “an inlet (the hole that a cylinder 8 is occupied, Figs. 2a-2b) that is fluidly connected to a hydraulic source (8, a cylinder) that supplies pressurized fluid (when the cylinder is axially displaced, Para. 21, 35, and 37), and a passage (3a) that is fluidly connected to the inlet and the least one expansion chamber (7, as noted in the 112 Section above, the examiner has interpreted the expansion chamber is actually meant “the at least one expansion chamber”); wherein when pressurized fluid is supplied into the passage from the inlet, said expansion chamber is caused to expand and move said surrounding wall inwardly into contact with the work piece.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic chuck of the first embodiment of Schaperkotter to have an inlet connected to a hydraulic source (a cylinder 8) and the at one expansion chamber (7) via the passage (3a) to expand the 
Regarding claim 2, Schaperkotter discloses said plate is formed with a through hole (16) for allowing the work piece to extend therethrough. (Figs. 1a-1c)
Regarding claim 3, Schaperkotter discloses said through hole is defined by said surrounding wall (6), and said expansion chamber (7) is adjacent to said surrounding wall.
Regarding claim 9, Schaperkotter discloses the jig system being for clamping a plurality of work pieces, wherein said plate is formed with a plurality of expansion chambers (7), each of said expansion chambers being defined by a surrounding wall (6a) for allowing a corresponding one of the work pieces to extend therethrough.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “for clamping a plurality of work pieces” (which may have the same outer profile) and “for allowing a corresponding one of the work pieces to extend therethrough”, it is noted that the prior art used in the rejection is capable of being used for this function.  

Regarding claim 14, Schaperkotter as modified as set forth in claims 1 and 9 above discloses a jig system (1) with hydraulic expansion clamp mechanism for clamping a plurality of work pieces, comprising a plate that is manufactured integrally as .

Claim 1, 4-8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teusch et al. (US 20190001420, “Teusch”).
Regarding claim 1, Teusch discloses a jig system (3) (Figs. 5-14) with hydraulic expansion clamp mechanism for clamping a work piece, comprising a front part 
Teusch does not disclose the front part is a plate. Figs. 5 and 6 shows the front part is a bushing or a sleeve with a diameter smaller than its longitudinal length. However, one having ordinary skill in the art would have recognized the ratio of the longitudinal length and the diameter of the front part is dependent on the actual shank of a tool to be clamped. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the front part of Teusch to be shaped as a plate (such as having the ratio of the longitudinal length to the diameter of the front part to be less than 1) depending on the actual shank size of the tool to be clamped to provide most effective clamping.
Regarding claim 4, Teusch discloses said surrounding wall is cylinder-shaped. (Figs. 5 and 12)
Regarding claim 5, Teusch discloses said surrounding wall is formed with a uniform thickness. (Figs. 5 and 12)
Regarding claim 6, Teusch discloses said expansion chamber (5) is cylinder-shaped and surrounds said surrounding wall. (Figs. 5 and 12)
Regarding claim 7, Teusch discloses said plate has a connecting part (the part that surround the passage 6 circumferentially, Fig. 6) and two extending parts extending from two ends of the connecting part (the left portion of the front part 3, and the right portion of the front part, separated by the connecting part surrounding the passage 6, Fig. 5), respectively.
Regarding claim 8, Teusch discloses said inlet is formed in one of said extending parts, and the passage (6) is formed in said connecting part. (Fig. 5)

Regarding claim 14, Teusch as modified as set forth in claim 1 above, discloses a jig system (3, Figs. 5-14) with hydraulic expansion clamp mechanism comprising a plate that is manufactured integrally as one piece using three-dimensional printing and that is formed with: a plurality of expansion chambers (5, 5), each of said expansion chambers being defined by a surrounding wall for allowing one of the work pieces to extend therethrough; an inlet (an opening of the feed line 8) that is fluidly connected to a hydraulic source that supplies pressurized fluid; and a passage (6) that is fluidly connected to said inlet and said expansion chambers; wherein when pressurized fluid is supplied into said passage from said inlet, each of said expansion chambers is caused to expand and move a corresponding one of said surrounding walls inwardly into contact with the corresponding one of the work pieces.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “for clamping a plurality of work pieces”, it is noted that the prior art used in the rejection is capable of being used for this function. For example, the front part of Teusch can be used to clamp a plurality of work pieces having a same outer diameter of a shank. 
Regarding claim 15, Teusch discloses each of said surrounding walls is cylinder-shaped and is formed with a uniform thickness. (Figs. 5 and 12)
Regarding claim 16, Teusch discloses each of said expansion chambers is cylinder-shaped and surrounds a corresponding one of said surrounding walls. (Figs. 5 and 12)
Regarding claim 17, Teusch as modified discloses said plate has a connecting part (the part that surround the passage 6 circumferentially, Fig. 6) and two extending parts extending from two ends of said connecting part, respectively (the left portion of the front part 3, and the right portion of the front part, separated by the connecting part surrounding the passage 6, Fig. 5),; and said inlet is formed in one of said extending parts, and said passage (6) is formed in said connecting part.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaperkotter as applied to claim 1 above, and further in view of Clark (US 7,926,796).
Regarding claim 11, Schaperkotter does not disclose said inlet is fluidly connected to a fluid source that supplies the pressurized fluid, and is connected to a valve that can be controlled to open or close.
Clark discloses a bracing means (10) comprising an expandable member (12) and a fluid supply tube (16) (similar to the inlet and the passage recited in the claim) connected to a fluid source (18). The fluid supply tube is connected to a valve (20). The valve can be opened such that fluid from the pressure source can be passed along the fluid supply tube (16) to the expandable member (12). (Figs. 1-3. Col.  3 liens 38-65)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify inlet (12) of the hydraulic chuck of Schaperkotter to connect with a pressure source (18) via a valve (20), as taught by Clark, to accurately control the fluid pressure to provide accurate clamping. (col. 3 lines 43-49)
Regarding claim 12, Clark also discloses the fluid supply tube (16) is also in flow communication with a bleed path (22), which is defined by a tube (24) in flow communication with fluid supply tube (16) via the valve (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hydraulic chuck of Schaperkotter in view of Clark to further include the bleed path (22) connected with the inlet (the fluid supply tube) for releasing the tool clamped.
Schaperkotter in view of Clark as discussed above, discloses when the valve is open, the pressurized fluid flows out of said expansion chamber and then out of said plate through said inlet, thereby freeing said surrounding wall from the hydraulic pressure of the pressurized fluid.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaperkotter as applied to claim 1 above, and further in view of Berg (US 10,226,825).
Regarding claim 13, Schaperkotter discloses the hydraulic chuck (the jig system) is primarily to clamping tool for machining of porotypes to series components. (Para. 2)
Schaperkotter is silent the jig system is used in a computer numerical control machine. 
Berg discloses CNC machines are sophisticated metalworking tools that can generate intricate parts required by modern day technology. (col. 1 lines 15-23)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the jig system of Schaperkottera as modified to be used in a CNC machine to machine the required workpiece.
Further, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “the jig system is used in a computer numerical control machine”, it is noted that the prior art used in the rejection is capable of being used for this function.  
Allowable Subject Matter
Claims 18-20 allowed.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches “a plurality of through holes each for allowing a corresponding one of the work pieces to extend therethrough;” as required by claim 10, or independent claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722